UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act File Number 811-04704 The Primary Trend Fund, Inc. 3960 Hillside Drive, Suite 204 Delafield, WI53018 (Address of principal executive offices) Arnold Investment Counsel Incorporated 3960 Hillside Drive, Suite 204 Delafield, WI53018 (Name and address of agent for service) Registrant's telephone number, including area code: (262) 303-4850 Date of fiscal year end: June 30 Date of reporting period: June 30, 2012 Item 1.Reports to Stockholders The following is a copy of the report transmitted to shareholders pursuant to Rule 30e-1 under the Investment Company Act of 1940 (17 CFR 270.30e-1) ANNUAL REPORT The Primary Trend Fund DELAFIELD, WISCONSIN JUNE 30, 2012 MESSAGE TO SHAREHOLDERS… “…there are three story lines that we feel will monopolize this year’s [2012] headlines and create a cloud of uncertainty over the markets:1) anything emanating from the PIIGS, the European Union or the International Monetary Fund; 2) the surreal obsession with the jobs numbers and the unemployment rate…; and 3) the “Quadrennial Circus” and the tug-o-war during the next nine months over who will lead the U.S. out of this economic and fiscal quagmire.” The Primary Trend Fund December 31, 2011 – Semiannual Report We aren’t fond of being right when it comes to expectations of a less-than rosy stock market environment, but the overriding themes that we laid out in The Primary Trend Fund’s Semiannual Report are alive and well – still – as we slog through the summer of 2012.Granted, we didn’t quite go out on a limb with those headline grabbers.What plagued the markets in the latter half of 2011 continued to do so in the first half of 2012. Austerity has become the buzzword over the past 12 months.It is a double-edged sword.Like peace, austerity is best administered from a position of strength.Wisconsin is a prime example of parlaying austerity into fiscal fitness.However, Stockton (CA), Scranton (PA), Greece, Spain and the entire Eurozone are examples of austerity backed into a corner. This uncertainty, domestically as well as abroad, has put investors on the defensive over the past year.Punctuated by robust rallies as well as climactic sell-offs, the stock market limped to the finish line.For the full year ended June 30, 2012, the blue chip averages of the Dow Jones Industrial Average and S&P 500 Index posted total returns of +6.63% and +5.45%, respectively.Small cap stocks, as measured by the Russell 2000 Index, had a less auspicious showing of –2.08% for the same 12 months. While following a less volatile path, our Fund did lag the S&P 500 Index.For the same 12-month period ended 6/30/12, The Primary Trend Fund posted a total return of +3.08%. Our #1 Mistake Any way you slice it, not owning Apple, Inc. (AAPL - $584) in the portfolio during the past year was a mistake.Apple is by far the largest component in the S&P 500 Index with a market capitalization of $550 billion (as of 6/30/12)…surpassing the second-largest component, Exxon Mobil, by nearly 40%.By comprising 4.6% of the S&P 500 Index, and gaining an amazing 74% over the past 12 months, Apple’s stock alone accounted for nearly two-thirds of the S&P 500’s performance.While we are being somewhat tongue-in-cheek in this ‘mea culpa,’ the mere impact that Apple stock had on the largest U.S. stock market benchmark is a great tribute to the late Steve Jobs – indeed, he left his mark on Corporate America.There is no doubt that Apple is a great company, but going forward, will it be a great stock?Hindsight is always 20/20. Dividends Did Matter…And Still Do The best sector performance over the past year, with a total return of +14.88%, was posted by the S&P Utilities sector.Its ultra-conservative reputation, coupled with above-average dividend yields in an environment starved for yield, captured the attention of investors.Unfortunately, The Primary Trend Fund had only 3.6% of its portfolio invested in utilities.While our sole representation remains in Aqua America (WTR - $24.96), a water utility, it did provide a total return of +17.0%. We still find the long-term prospects for Aqua America very attractive, but its spectacular move over the last two months puts it in our holding tank.We full-heartedly embrace dividends as an integral part of our value-oriented philosophy because dividends do matter, but we believe that the above-average yields offered by blue chip common stocks currently is a better alternative to the somewhat exploited utility sector.In fact, the Fund’s “Top Ten” equity holdings yield is 3.2%, on average, while the Dow Jones 15 Utility Average is only slightly higher at 3.8%. MESSAGE TO SHAREHOLDERS…(continued) Energizing the Portfolio Last summer, crude oil traded at $95-$100 per barrel and natural gas exchanged hands at $4.25 per mcf (one thousand cubic feet).During the past 12 months, oil fell to as low as $75 per barrel (-25%) and natural gas dropped to under $2.00 per mcf (-55%).This was not lost on the energy sector.The S&P Energy sector was the worst performing sector from 7/1/11 to 6/30/12, with a total return loss of 10.34%.The good news:the Fund entered its fiscal year 2012 with a mere 3.1% in energy relative to the S&P 500 weighting of 12.6%.The bad news:we started to increase our energy exposure before the commodities’ collapse was over.As of 6/30/12, the Fund has 13.4% of its portfolio invested in energy stocks (Encana, Nabors Industries, Petrobras, Royal Dutch Shell and Swift Energy) vs. the S&P 500’s 10.80%.Healthy dividend yields, cheap valuations and a potential rebound in the underlying commodities are all captivating rationale for the Fund’s overweighted commitment to this sector.The natural gas industry is especially alluring in the near and long term, so additional investment in this area is likely. Playing Defense In a secular bull market, positioning a portfolio defensively can really water down performance.However, in the secular range-bound stock market that we’ve experienced for nearly 13 years, occasionally playing defense may very well be the prudent course of action.The Fund’s 12.9% investment in consumer staple stocks (Campbell Soup, Kraft Foods, Molson Coors and WalMart Stores) and its 16.6% investment in healthcare stocks (Abbott Labs, Eli Lilly, Johnson & Johnson and Pfizer) has proven to be the right portfolio emphasis thus far in 2012.The fact that the majority of these are multi-year holdings is proof that “buy-and-hold” is not dead, contrary to what the mainstream media keeps pitching. This 29.5% defensive posture in these two sectors, coupled with the Fund’s 17.6% cash position, has been a solid anchor in the debt storm that is pouring down on both the U.S. and Europe.We believe this 47.1% of the portfolio gives us the flexibility to become more aggressively invested in economically-sensitive equities when the situation is warranted: either when geopolitical risks subside or a major correction in the stock market creates an overall bona fide buying opportunity.Neither has occurred yet. Chinese Curse Of all the factors afflicting the global financial markets these days, the simplest explanation may have its roots in ancient China: “May you live in interesting times.”Often referred to as the Chinese Curse as it was cast upon enemies in order to bring bad luck. We most certainly do live in interesting times, with investors and the general public alike hoping to survive.The dysfunctionality in governments worldwide, to include our very own Capital Hill, has translated into extreme volatility in equity markets. In the past year alone, the S&P 500 Index has experienced nine rallies of +5% or more (on an intraday basis) interspersed by nine corrections of –5% or more.The best rally occurred last fall when the S&P 500 jumped +20.2% in just three weeks.The worst decline occurred last summer when the S&P 500 dropped 18.9% in just five weeks.Currently, we are in the midst of a +11.0% up move from the early-June lows through August 7, 2012. This volatility continues to disenchant the average investor and confound the professional investor.The “Flash Crash” in May 2010, the JPMorgan “Whale Trader” fiasco earlier this year and last week’s Knight Capital Group trading glitch have all contributed to the whipsaw trading environment and growing disdain for Wall Street. Politics as Usual Merkel, Monti, Draghi and Lagarde have no easy task.The European economy is in a funk – aided and abetted by a fiscal house of cards in Western Europe, discord within the euro monetary mechanism and an unrealistic socialist entitlement mentality. 2 MESSAGE TO SHAREHOLDERS…(continued) The fiscal cliff we face here in the U.S. is analogous to where Greece was just two to three years ago.As we write, the numbers are downright ugly:1) the unemployment rate is at 8.3% (and understated in our opinion); 2) second quarter GDP came in at 1.5%…anemic at best and contributing to the worst economic recovery since the Depression Era 1930s; and 3) Federal debt now tallies $16 trillion and counting.Both presidential candidate Romney and President Obama are correct on one point:the decision by voters this November is crucial and will take the U.S. on two decidedly different paths. And even with this political and fiscal cloud of uncertainty enveloping our stock market, the S&P 500 is within spitting distance of its previous recovery high of 1,419 (a mere 1.2% away as we write).The technical underpinnings of this market are surprisingly strong as equities climb the “wall of worry.”All of the major averages are trading above their respective up-trending 50-day and 200-day moving averages – a sign of a bullish trend.Healthy breadth, historically a leading indicator, continues to point to higher stock prices. We believe that the American business environment is being smothered by the bureaucratic policies emanating from Washington, D.C.The lack of tax reform and fiscal restraint is not just a European phenomenon.The “Quadrennial Circus” is in town for a few more months…and what happens in November will dictate the investment climate for 2013. We are confident in the current allocation of your Primary Trend Fund portfolio and believe that our value-oriented philosophy stands the test of time.Your continued trust in that philosophy is never taken for granted. Our best regards, Lilli Gust Barry S. Arnold President Vice President Chief Investment Officer Summary of Investments by Sector (Unaudited) Percent of Sector Investment Securities Short-term Investments % Health Care % Energy % Consumer Staples % Information Technology % Consumer Discretionary % Financials % Industrials % Utilities % Telecommunication Services % Materials % Total Investments % Top Ten Equity Holdings (Unaudited) Percent of Security Investment Securities Encana Corp. % DreamWorks Animation SKG, Inc., Class A % Eli Lilly & Co. % General Electric Co. % Intel Corp. % Molson Coors Brewing Co., Class B % Johnson & Johnson % Royal Dutch Shell PLC ADR % Abbott Laboratories % Pfizer, Inc. % Total % 3 EXPENSE EXAMPLE (Unaudited) For the Six Months Ended June 30, 2012 As a shareholder of the Primary Trend Fund, you incur ongoing costs, including management fees and other Fund expenses.If you invest through a financial intermediary, you may also incur additional costs such as a transaction fee charged on the purchase or sale of the Fund or an asset-based management fee.This Example is intended to help you understand your ongoing costs (in dollars) of investing in the Fund and to compare these costs with the ongoing costs of investing in other mutual funds. The Example is based on an investment of $1,000 invested at the beginning of the period and held for the entire period from January 1, 2012 to June 30, 2012. Actual Expenses The first line of the table below provides information about actual account values and actual expenses.You may use the information in this line, together with the amount you invested, to estimate the expenses you paid over the period.Simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number in the first line under the heading entitled “Expenses Paid During Period” to estimate the expenses you paid on your account during the period. Hypothetical Example for Comparison Purposes The second line of the table below provides information about hypothetical account values and hypothetical expenses based on the Fund’s actual expense ratios and an assumed rate of return of 5% per year before expenses, which is not the Fund’s actual return.The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period.You may use this information to compare the ongoing costs of investing in the Fund and other funds.To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of the other funds. Please note that the expenses shown in the table are meant to highlight your ongoing costs only and do not reflect any costs that may be associated with investing in the Fund through a financial intermediary.Therefore, the second line of the table is useful in comparing the ongoing costs only, and will not help you determine the relative total costs of owning different funds.In addition, if any costs associated with investing through a financial intermediary were included, your costs would have been higher. Beginning Ending Expenses paid account value account value during period 1/1/12 6/30/12 1/1/12-6/30/121 Actual Hypothetical (5% return before expenses)  1,000.00  1,015.10  10.02 1 Expenses are equal to the Fund’s annualized expense ratio of 2.00% for the period from January 1, 2012 through June 30, 2012, multiplied by the average account value over the period, multiplied by 182/366 (to reflect the one-half year period). The Fund is contractually obligated to limit annual expenses to 2.00% of its average daily net assets for the fiscal year. 4 PORTFOLIO OF INVESTMENTS As of June 30, 2012 The Primary Trend Fund Shares Value COMMON STOCKS (82.0%) CONSUMER DISCRETIONARY (8.8%) Media (5.0%) DreamWorks Animation SKG, Inc., Class A* $ Multiline Retail (3.0%) Kohl’s Corp. Specialty Retail (0.8%) Pacific Sunwear of California, Inc.* Total Consumer Discretionary CONSUMER STAPLES (12.8%) Beverages (4.4%) Molson Coors Brewing Co., Class B Food & Staples Retailing (3.7%) Wal-Mart Stores, Inc. Food Products (4.7%) Campbell Soup Co. Kraft Foods, Inc., Class A Total Consumer Staples ENERGY (13.4%) Energy Equipment & Services (1.0%) Nabors Industries Ltd.* Oil, Gas & Consumable Fuels (12.4%) Arch Coal, Inc. Encana Corp. Petroleo Brasileiro S.A. ADR Royal Dutch Shell PLC ADR Swift Energy Co.* Total Energy FINANCIALS (7.5%) Capital Markets (2.4%) Morgan Stanley See notes to financial statements. 5 PORTFOLIO OF INVESTMENTS(continued) As of June 30, 2012 The Primary Trend Fund (continued) Shares Value COMMON STOCKS (82.0%) (continued) FINANCIALS (7.5%) (continued) Commercial Banks (2.8%) U.S. Bancorp $ Diversified Financial Services (2.3%) JPMorgan Chase & Co. Total Financials HEALTH CARE (16.5%) Pharmaceuticals (16.5%) Abbott Laboratories Eli Lilly & Co. Johnson & Johnson Pfizer, Inc. Total Health Care INDUSTRIALS (5.7%) Industrial Conglomerates (4.8%) General Electric Co. Road & Rail (0.9%) Hertz Global Holdings, Inc.* Total Industrials INFORMATION TECHNOLOGY (9.7%) Communications Equipment (2.3%) Cisco Systems, Inc. Semiconductors & Semiconductor Equipment (4.4%) Intel Corp. Software (3.0%) Microsoft Corp. Total Information Technology MATERIALS (1.6%) Chemicals (1.6%) LyondellBasell Industries NV, Class A See notes to financial statements. 6 PORTFOLIO OF INVESTMENTS(continued) As of June 30, 2012 The Primary Trend Fund (continued) Shares Value COMMON STOCKS (82.0%) (continued) TELECOMMUNICATION SERVICES (2.4%) Diversified Telecommunication Services (2.4%) Verizon Communications, Inc. $ UTILITIES (3.6%) Water Utilities (3.6%) Aqua America, Inc. Total Common Stocks (Cost $11,907,334) Principal Amount SHORT-TERM INVESTMENTS (17.5%) Commercial Paper (3.4%) $  359,000 Abbey National North America LLC, 0.27%, 7/19/2012(a) Abbey National North America LLC, 0.29%, 7/25/2012(a) Variable Rate Demand Notes (14.1%) American Family Financial Services Demand Note, 0.10%(b) Total Short-Term Investments (Cost $2,654,304) TOTAL INVESTMENTS (99.5%) (Cost $14,561,638) Other Assets less Liabilities (0.5%) NET ASSETS (100.0%) $ * Non-income producing. (a) Each issue shows the rate of the discount at the time of purchase. (b) Variable rate security; the coupon rate shown represents the rate at June 30, 2012. ADR – American Depository Receipt LLC – Limited Liability Corporation PLC – Public Limited Company See notes to financial statements. 7 STATEMENT OF ASSETS AND LIABILITIES June 30, 2012 The Primary Trend Fund Assets: Investments, at Value (Note 2a): Common Stocks $ Short-Term Investments Total Investments (Cost $14,561,638) Cash Receivable for Investments Sold Dividends Receivable Interest Receivable Prepaid Expenses and Other Assets Total Assets Liabilities: Payable for capital stock redeemed Accrued Investment Advisory Fees (Note 3) Professional Fees Transfer Agent Fees Administration and Accounting Fees Other Total Liabilities Net Assets $ Shares Outstanding Net Asset Value, Offering and Redemption Price Per Share $ Net Assets Consist of: Capital Stock ($0.01 par value, 30,000,000 shares authorized) $ Accumulated Undistributed Net Investment Income Accumulated Net Realized Loss on Investments ) Net Unrealized Appreciation on Investments Net Assets $ See notes to financial statements. 8 STATEMENT OF OPERATIONS For the Year Ended June 30, 2012 The Primary Trend Fund Investment Income: Dividends* $ Interest Total Investment Income Expenses: Investment Advisory Fees (Note 3) Administration and Accounting Fees Shareholder Servicing Costs Professional Fees Registration Fees Printing & Postage Directors Custodial Fees Pricing Insurance Other Total Expenses Before Reimbursement Less Expenses Reimbursed By Advisor ) Total Expenses Net Investment Income Net Realized Loss on Investments ) Change in Net Unrealized Appreciation on Investments Net Realized and Unrealized Gain on Investments Net Increase in Net Assets From Operations $ * Net of foreign tax withholding of $7,554. See notes to financial statements. 9 STATEMENTS OF CHANGES IN NET ASSETS The Primary Trend Fund Year Ended Year Ended June 30, 2012 June 30, 2011 Operations: Net Investment Income $ $ Net Realized Gain (Loss) on Investments ) Change in Net Unrealized Appreciation on Investments Net Increase in Net Assets from Operations Distributions to Shareholders: From Net Investment Income ) ) Decrease in Net Assets from Distributions ) ) Fund Share Transactions: Proceeds from Shares Sold Reinvested Distributions Cost of Shares Redeemed ) ) Net Decrease in Net Assets from Fund Share Transactions ) ) Total Increase in Net Assets Net Assets: Beginning of Year End of Year $ $ Accumulated Undistributed Net Investment Income at End of Year $ $ Transactions in Shares: Sales Reinvested Distributions Redemptions ) ) Net Decrease ) ) See notes to financial statements. 10 FINANCIAL HIGHLIGHTS The following table shows per share operation performance data, total investment return, ratios and supplemental data for each of the years ended June 30: The Primary Trend Fund Per Share Operating Performance Net Asset Value, Beginning of Year $ Net Investment Income Net Realized and Unrealized Gain (Loss) on Investments ) ) Total from Investment Operations ) ) Less Distributions: From Net Investment Income ) From Net Realized Gains — — — ) ) Total Distributions ) Net Increase (Decrease) ) ) Net Asset Value, End of Year $ Total Investment Return % % % )% )% Ratios and Supplemental Data Net Assets, End of Year (in thousands) $ Ratio of Expenses to Average Net Assets: Net of Waivers, Reimbursements and Recoupments % Before Waivers, Reimbursements and Recoupments % Ratio of Net Investment Income to Average Net Assets: Net of Waivers, Reimbursements and Recoupments % Before Waivers, Reimbursements and Recoupments % Portfolio Turnover % See notes to financial statements. 11 NOTES TO FINANCIAL STATEMENTS June 30, 2012 1. Organization The Primary Trend Fund, Inc. (The “Fund”), a Wisconsin Corporation, began operations on September 15, 1986.The Fund is registered under the Investment Company Act of 1940, as amended, as an open-end diversified investment management company.The Fund seeks capital growth and income. 2. Significant Accounting Policies The following is a summary of significant accounting policies followed by the Fund. a. Securities listed on a national securities exchange are valued at the last sale price. Securities that are traded on the NASDAQ National Market or the NASDAQ SmallCap Market are valued at the NASDAQ Official Closing Price. If no sale is reported, the average of the last bid and asked prices is used. Other securities for which market quotations are readily available are valued at the average of the latest bid and asked prices. Debt securities (other than short-term instruments) are valued at prices furnished by a national pricing service, subject to review by the Adviser and determination of the appropriate price whenever a furnished price is significantly different from the previous day’s furnished price. Other assets and securities for which no quotations are readily available are valued at fair value as determined in good faith by the Board of Directors. Securities with maturities of 60 days or less are valued at amortized cost. Generally accepted accounting principles (“GAAP”) defines fair value, establishes a framework for measuring fair value and expands disclosure about fair value measurements. It also provides guidance on determining when there has been a significant decrease in the volume and level of activity for an asset or liability, when a transaction is not orderly and how that information must be incorporated into a fair value measurement. Under GAAP, various inputs are used in determining the value of the Fund’s investments. These inputs are summarized into three broad levels and described below: Level 1 – quoted prices for active markets for identical securities.An active market for the security is a market in which transactions occur with sufficient frequency and volume to provide pricing information on an ongoing basis. Level 2 – other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.) Level 3 – significant unobservable inputs, including the Fund’s own assumptions in determining the fair value of investments. Common Stocks.Securities traded on a national exchange (or reported on the NASDAQ national market) are stated at the last reported sales price on the day of valuation.To the extent these securities are actively traded and valuation adjustments are not applied, they are categorized in Level 1 of the fair value hierarchy. Short-Term Investments.Short-term investments are valued using amortized cost, which approximates fair value.To the extent the inputs are observable and timely, the values would be categorized in Level 2 of the fair value hierarchy. 12 NOTES TO FINANCIAL STATEMENTS (continued) June 30, 2012 The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used to value the Fund’s investments as of June 30, 2012: Level 1 Level 2 Level 3 Total Common Stocks* $ $
